The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 11 and claims dependent therefore are product-by-process claims.  MPEP in discussing these types of claims says that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes."  Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).  For that reason, these claims will be interpreted and examined at that level.  
Additionally, the “application of mechanical energy to a mixture comprising the reagent for chemical synthesis and the solid substrate” or language similar thereto in the claims will be treated as covering any form of mechanical mixing of a reagent for chemical synthesis (a compound capable of reacting with another compound) and a solid substrate.  The claims also do not place any limitation on the type of interaction between the reagent and the solid substrate.  Thus they will be treated as covering covalent and non-covalent interactions between the solid substrate and the coating layer.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-15 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas (US 4,234,317) in view of Bullard (US 3,963,442, newly cited and applied) and Wu (2013/0260136).  In the patent Lucas teaches a dry reagent aliquot suitable for reacting with the liquid sample is coated upon the beads or particles (abstract).  In figure 2 is shown a solid substrate (28) comprising an outer surface and at least one reagent (30,32) for chemical synthesis attached to the outer surface, wherein the reagent for chemical synthesis is attached to the outer surface by an application of mechanical energy to a mixture comprising the reagent for chemical synthesis and the solid substrate (see column 3, lines 30-33; column 4, lines 40-49; "coating of components 30 and 32 with excipients is evaporatively deposited upon the beads or particles 28 with constant agitation").  With respect to claim 1, column 4, lines 17-39 teach that the reagent must be present in a sufficient amount to produce a certain concentration in the sample.  Lucas does not teach what percentage (w/w) that is equivalent, compared to the weight of the beads.  
In the patent Bullard teaches colorimetric indicator compositions that are preferably prepared by coating particles of a thermoplastic resin with the first reagent composition.  The resins are described in the disclosure of the patent found starting at column 4, line 49 and ending at column 6, line 17.  In particular column 6, lines 18-22 teach that the ratio of resin to first reagent composition can be between about 10,000 to 1 and 1.0 to 1.0.  Usually the least amount of indicator which will reproducibly produce the desired colorimetric reaction is sufficient and is preferred for economic reasons.  Table 2 gives weight proportions for the reagent (composition A and the thermoplastic particles (composition B).  Of note is that the reagent can be between 0.01% and 10% of the weight.  

It would have been obvious to one of ordinary skill in the art at the time the application was filed to mix the reagent and glass beads of Lucas in proportions such as the reagent is between 0.01% and 10% of the weight as taught by Bullard that are appropriate to produce a coating that would give the desired amount of reagent in solution because of the similarity in the coating methods of Lucas, Bullard and Wu and the desire for new coating methods and the time needed to form the coating as taught by Wu and the ability to easily form coatings with different relative amounts of precursor and beads as shown in the examples of Wu.  
With respect to claim 2, the solid substrate of Lucas is a glass bead or a polystyrene bead (see column 3, lines 41-43).  
With respect to claim 3, Lucas teaches glass beads with a size of about 200 mesh that are placed on a lower filter (40) having pores in a range of 0.5 micron to 100 micron with good results being obtained with a pore size of around 45 microns providing good results (see column 5, lines 1-11).  Column 3 lines 33-39 teach that the beads function to maximize the surface area exposure of the dry reagent and somewhat aid in the mixing of the reagent to dissolve it when the 
Column 6, lines 49-55 of Bullard teaches that the particle size of the resin is not critical except to the extent that sufficient first reagent composition must be provided at an exposed surface of composition to be used for testing.  In general a particle size between about 0.01 (10 µm) and 10 millimeters is preferred.  The resins are normally supplied as particles in this size range from the manufacturers.  
In the patent publication Wu teaches a device and method for dry coating substrates in which a material is mixed with a milling medium coating the milling medium prior to applying the coated milling medium to a substrate (see paragraph [0031]).  The milling medium can be ceramic, glass, metal or plastic material in the form of beads or rods (see paragraph [0041]).  The milling medium can have any suitable size with an average size of from about 50 micrometers (µm) to about 10 millimeters (mm), or from about 100 micrometers (µm) to about 5 millimeters (mm).  
With respect to claim 3, it would have been obvious to one of ordinary skill in the art at the time the application was filed to select a size that would not pass through the bottom filter of Lucas from those listed by Bullard or Wu having with a size such that it is larger than the pore size of the bottom filter of Lucas and small enough that it performs the intended function of the beads of Lucas because of the need to allow sufficient contact of the reagent bead with a sample to dissolve it so that it can perform its reaction with the sample (see at least Lucas and Bullard).  
With respect to claim 4, the reagent for chemical synthesis is selected from the group consisting of a reactant, a transition metal source, a coupling ligand, a base, and combinations thereof (see column 3, line, 47-63; the transition metal source manganese chloride and polyvalent anions).  
With respect to claim 6, the patent teaches a kit comprising the solid substrate of claim 1.  
With respect to claim 7, the patent teaches a method for making a reagent-coated bulking agent comprising the steps of: a) combining a reagent and a bulking agent to form a mixture; and b) applying mechanical energy to the mixture (see column 3, lines 30-33; column 4, lines 40-49; "components 30 and 32 are simply dissolved in any mutual solvent which is non-deleterious to them and reasonably volatile, the beads or particles 28 are placed in the resulting solution, and the solvent is evaporated away with constant agitation").  With respect to claim 7, column 4, 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to mix the reagent and glass beads of Lucas in proportions such as the reagent is between 0.01% and 10% of the weight as taught by Bullard that are appropriate to produce a coating that would give the desired amount of reagent in solution because of the similarity in the coating methods of Lucas, Bullard and Wu and the desire for new coating methods and the time needed to form the coating as taught by Wu and the ability to easily form coatings with different relative amounts of precursor and beads as shown in the examples of Wu.  
With respect to claim 8, Lucas does not teach the use of and acoustic mixer.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to mix the reagent and glass beads of Lucas in an acoustic mixer such as taught by Wu because of the ability to easily form coatings with different relative amounts of precursor and beads as shown in the examples of Wu.  
With respect to claim 9, the bulking agent is a glass bead or a polystyrene bead (see column 3, lines 41-43).  
With respect to claim 10, the reagent is selected from the group consisting of a reactant, a transition metal source, a coupling ligand, a base, and combinations thereof (see column 3, line, 47-63; the transition metal source manganese chloride and polyvalent anions).  
With respect to claim 11, the product of the method of claim 7, anticipates this claim so that a showing that claim 7 is obvious also shows that the composition of claim 11 is obvious.  
With respect to claim 12, the bulking agent is a glass bead or a polystyrene bead (see column 3, lines 41-43).  
With respect to claim 13, the Lucas patent teaches a method for dispensing at least one reagent for chemical synthesis comprising the steps of: a) providing a reagent-coated bead, wherein at least one reagent for chemical synthesis is attached to an outer surface of the bead via an application of mechanical energy to a mixture comprising the reagent for chemical synthesis and an uncoated bead (see the description related to claim 1 above); and b) dispensing the reagent-coated bead to a reaction vessel (see elements 10, 14 and 26 of figure 1 and column 3, lines 10-15).  With respect to claim 13, column 4, lines 17-39 teach that the reagent must be 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to mix the reagent and glass beads of Lucas in proportions such as the reagent is between 0.01% and 10% of the weight as taught by Bullard that are appropriate to produce a coating that would give the desired amount of reagent in solution because of the similarity in the coating methods of Lucas, Bullard and Wu and the desire for new coating methods and the time needed to form the coating as taught by Wu and the ability to easily form coatings with different relative amounts of precursor and beads as shown in the examples of Wu.  
With respect to claim 14, Lucas teaches glass beads with a size of about 200 mesh that are placed on a lower filter (40) having pores in a range of 0.5 micron to 100 micron with good results being obtained with a pore size of around 45 microns providing good results (see column 5, lines 1-11).  Column 3 lines 33-39 teach that the beads function to maximize the surface area exposure of the dry reagent and somewhat aid in the mixing of the reagent to dissolve it when the container is shaken or agitated.  Lucas does not teach beads having a diameter from about 150 microns to about 400 microns.  
With respect to claim 14, it would have been obvious to one of ordinary skill in the art at the time the application was filed to select a size that would not pass through the bottom filter of Lucas from those listed by Bullard or Wu having with a size such that it is larger than the pore size of the bottom filter of Lucas and small enough that it performs the intended function of the beads of Lucas because of the need to allow sufficient contact of the reagent bead with a sample to dissolve it so that it can perform its reaction with the sample (see at least Lucas and Bullard).  
With respect to claim 15, the reagent is selected from the group consisting of a reactant, a transition metal source, a coupling ligand, a base, and combinations thereof (see column 3, line, 47-63; the transition metal source manganese chloride and polyvalent anions). 
With respect to claim 21-23, the discussion above with respect to claims 1, 7 and 13 show that these claims are also obvious in view of at least Lucas in view of Bullard.  
Claims 1-4, 6-15 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kamei (US 2007/0172961) in view of Bullard and Wu both as described above.  In the patent publication Kamei teaches a particle reagent capable of use for chemical synthesis (see .  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to mix the reagent and glass beads of Kamei in proportions such that the weight of the reagent is between 0.01% and 10% of the weight of the beads as taught by Bullard because of the need to have a coating capable of functioning as the coating of Kamei by giving the desired amount of reagent in solution because of the similarity in the coating methods of Kamei, Bullard and Wu and the desire for new coating methods and the time needed to form the coating as taught by Wu and the ability to easily form coatings with different relative amounts of precursor and beads as shown in the examples of Wu.  
With respect to claim 2, the solid substrate is a glass bead or a polystyrene bead (see at least paragraph [0052], particles made from glass, sea sand, silica, metal, and resins such as polystyrene).  
With respect to claim 3, the solid substrate is a bead having a diameter from about 150 microns to about 400 microns (paragraph [0052], preferred to use glass particles or sea sand, having a particle size of approximately 400 to 700 µm).  While Kamei teaches glass beads with a size of about 400 µm, Kamei does not teach beads having a diameter from about 150 microns to about 400 microns.  
With respect to claim 3, one of ordinary skill in the art at the time the application was filed would have recognized that particle sizes within the range taught by Bullard or Wu are capable of performing the same task and found the selection of a size smaller than the 400 µm at the bottom of the Kamei range have been obvious because of the ability to be stirred in the manner taught by Kamei and still allow the particles to be moved by gravity to perform the intended function of the beads of Kamei because of the need to allow sufficient contact of the 
With respect to claim 4, the reagent for chemical synthesis is selected from the group consisting of a reactant, a transition metal source, a coupling ligand, a base, and combinations thereof (the polylysine and/or the antibody described in paragraphs [0105]-[0106] coated on the particles is capable of use as a reactant).  
With respect to claim 6, the particles of claim 1 are kits comprising a solid substrate of claim 1.  
With respect to claim 7, the patent teaches a method for making a reagent-coated bulking agent comprising the steps of: a) combining a reagent and a bulking agent to form a mixture; and b) applying mechanical energy to the mixture (see the explanation above relative to claim 1 and the sections of Kamei cited therein).  Thus the method for producing the beads of Kamei are equivalent to the method of making the reagent-coated bulking agent of claim 7 except that Kamei does not teach a percentage (w/w) for the coating, compared to the weight of the beads that is within the limitation of claim 7.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to mix the reagent and glass beads of Kamei in proportions such that the weight of the reagent is between 0.01% and 10% of the weight of the beads as taught by Bullard because of the need to have a coating capable of functioning as the coating of Kamei by giving the desired amount of reagent in solution because of the similarity in the coating methods of Kamei, Bullard and Wu and the desire for new coating methods and the time needed to form the coating as taught by Wu and the ability to easily form coatings with different relative amounts of precursor and beads as shown in the examples of Wu.  
With respect to claim 8, Kamei does not teach the use of an acoustic mixer.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to mix the reagent and glass beads of Kamei in an acoustic mixer such as taught by Wu and in proportions appropriate to produce a coating that would give the desired amount of reagent in solution because of the desire for new coating methods and the time needed to form the coating as taught by Wu and the ability to easily form coatings with different relative amounts of precursor and beads as shown in the examples of Wu.  

With respect to claim 10, the reagent for is selected from the group consisting of a reactant, a transition metal source, a coupling ligand, a base, and combinations thereof (the polylysine and/or the antibody described in paragraphs [0105]-[0106] coated on the particles is capable of use as a reactant).  
With respect to claim 11, the method of claim 7 produces a reagent-coated bulking agent anticipatory of claim 11 so that a showing that claim 7 is obvious also shows that the reagent-coated bulking agent of claim 11 is obvious.  
With respect to claim 12, the bulking agent is a glass bead or a polystyrene bead (see at least paragraph [0052], particles made from glass, sea sand, silica, metal, and resins such as polystyrene).  
With respect to claim 13, Kamei teaches a method for dispensing at least one reagent for chemical synthesis comprising the steps of: a) providing a reagent-coated bead, wherein at least one reagent for chemical synthesis is attached to an outer surface of the bead via an application of mechanical energy to a mixture comprising the reagent for chemical synthesis and an uncoated bead (see the description above related to claim 1); and b) dispensing the reagent-coated bead to a reaction vessel (see the description associated with at least figures 1-9 and 11).  Kamei does not teach a percentage of reagent (w/w), compared to the weight of the beads that is clearly within the scope of claim 13.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to mix the reagent and glass beads of Kamei in proportions such that the weight of the reagent is between 0.01% and 10% of the weight of the beads as taught by Bullard because of the need to have a coating capable of functioning as the coating of Kamei by giving the desired amount of reagent in solution because of the similarity in the coating methods of Kamei, Bullard and Wu and the desire for new coating methods and the time needed to form the coating as taught by Wu and the ability to easily form coatings with different relative amounts of precursor and beads as shown in the examples of Wu.  
With respect to claim 14, the solid substrate is a bead having a diameter from about 150 microns to about 400 microns (paragraph [0052], preferred to use glass particles or sea sand, 
With respect to claim 14, one of ordinary skill in the art at the time the application was filed would have recognized that particle sizes within the range taught by Bullard or Wu are capable of performing the same task and found the selection of a size smaller than the 400 µm at the bottom of the Kamei range have been obvious because of the ability to be stirred in the manner taught by Kamei and still allow the particles to be moved by gravity to perform the intended function of the beads of Kamei because of the need to allow sufficient contact of the reagent bead with a sample to dissolve it so that it can perform its reaction with the sample and because such particle sizes are commercially available as taught at least by Bullard.  
With respect to claim 15, the reagent for chemical synthesis is selected from the group consisting of a reactant, a transition metal source, a coupling ligand, a base, and combinations thereof (the polylysine and/or the antibody described in paragraphs [0105]-[0106] coated on the particles is capable of use as a reactant).  
With respect to claim 18, the method further comprises c) incubating the reagent-coated bead, at least one reactant, and, a solvent in the reaction vessel for a time and under conditions sufficient for a desired chemical reaction to occur; and d) assessing whether the desired chemical reaction occurred (see paragraphs [0102]-[0188]).  
With respect to claim 19, the solid substrate is a bead having a diameter from about 150 microns to about 400 microns (paragraph [0052], preferred to use glass particles or sea sand, having a particle size of approximately 400 to 700 µm).  While Kamei teaches glass beads with a size of about 400 µm, Kamei does not teach beads having a diameter from about 150 microns to about 400 microns.  
With respect to claim 14, one of ordinary skill in the art at the time the application was filed would have recognized that particle sizes within the range taught by Bullard or Wu are capable of performing the same task and found the selection of a size smaller than the 400 µm at the bottom of the Kamei range have been obvious because of the ability to be stirred in the manner taught by Kamei and still allow the particles to be moved by gravity to perform the intended function of the beads of Kamei because of the need to allow sufficient contact of the 
With respect to claim 20, the reagent for chemical synthesis is selected from the group consisting of a reactant, a transition metal source, a coupling ligand, a base, and combinations thereof (the polylysine and/or the antibody described in paragraphs [0105]-[0106] coated on the particles is capable of use as a reactant).  
With respect to claim 21-23, the discussion above with respect to claims 1, 7 and 13 show that these claims are also obvious in view of at least Kamei in view of Bullard.  
Claims 1-4, 7-16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tu (Journal of Laboratory Automation 2015) in view of Lucas or Kamei and further in view of Bullard and Wu (last four as described above.  In the paper Tu teaches an automated microwave assisted synthesis purification system for rapid generation of compound libraries.  Novel methodology for the synthesis and purification of drug-like compound libraries has been developed through the use of a microwave reactor with an integrated high-performance liquid chromatography–mass spectrometry (HPLC-MS) system.  The strategy uses a fully automated synthesizer with a microwave as energy source and robotic components for weighing and dispensing of solid reagents, handling liquid reagents, capper/crimper of microwave reaction tube assemblies, and transportation.  Crude reaction products were filtered through solid-phase extraction cartridges and injected directly onto a reverse-phase chromatography column via an injection valve. For multistep synthesis, crude products were passed through scavenger resins and reintroduced for subsequent reactions.  All synthetic and purification steps were conducted under full automation with no handling or isolation of intermediates, to afford the desired purified products.  This approach opens the way to highly efficient generation of drug-like compounds as part of a lead discovery strategy or within a lead optimization program.  The primary difference is the use of reagent coated particles during the automated synthesis having a defined relationship (w/w) between the amount of reagent and the beads.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the Tu reagent in a reagent coated particle format such as taught by Lucas or Kamei with an amount/weight of reagent compared to the amount of beads within the range taught by Bullard because Lucas and Kamei show that such a reagent coated bead format is capable of quickly releasing the reagents into solution to interact and/or react with other solution .
Applicant's arguments filed February 10, 2021 have been fully considered but they are not persuasive. In response to the amendments, all anticipation rejections have either been withdrawn or incorporated into the obviousness rejections using the same primary reference, the obviousness rejection using Sucholeiki has been withdrawn and all obviousness rejections have been modified.  Thus all arguments directed to the anticipation rejections and the withdrawn Sucholeiki obviousness rejection are moot.  
With respect to the remaining obviousness rejections, the addition of the newly cited and applied Bullard reference shows that the teachings of Wu are not outside those of the teachings of the respective primary references when it comes to the obviousness of using reagent coated beads.  Furthermore, the weight ratio taught by Bullard between the reagent coating and the beads show that the range of about 3% to about 20% (w/w) would have been obvious to those of ordinary skill in the art when it comes to providing a coating that dissolves to release the reagent into solution.  Thus the Bullard reference both supports examiner’s previous use of the Wu reference and clearly shows that the scope of obviousness is greater than would have been recognized for the teachings of Wu.  Thus the arguments are not persuasive.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to reagent coated particles and substrates, coating methods and uses for reagent in synthesis methods. Of note is Lang (US 4,020,005) teaching gelled reagent materials in as least the form of particles having shell-core structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797